MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                FILED
regarded as precedent or cited before any                       May 16 2017, 11:15 am

court except for the purpose of establishing                         CLERK
the defense of res judicata, collateral                          Indiana Supreme Court
                                                                    Court of Appeals
                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                     Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana
                                                        Ellen H. Meilaender
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Scott K. Jordan,                                        May 16, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A05-1612-CR-2780
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D06-1607-MR-2



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A05-1612-CR-2780 | May 16, 2017      Page 1 of 8
                                  STATEMENT OF THE CASE
[1]   Appellant-Defendant, Scott K. Jordan (Jordan), appeals his sentence following

      his conviction for murder, a felony, Ind. Code § 35-42-1-1(1).


[2]   We affirm.


                                                         ISSUE
[3]   Jordan raises one issue on appeal, which we restate as follows: Whether

      Jordan’s sentence is inappropriate in light of the nature of the offense and his

      character.


                       FACTS AND PROCEDURAL HISTORY 1
[4]   In March of 2016, the family of Jacqueline Vanduyn (Vanduyn) contacted the

      Fort Wayne Police Department (FWPD) to report that Vanduyn, a resident of

      Fort Wayne, Allen County, Indiana, was missing. On April 19, 2016, the

      FWPD interviewed the property manager at Vanduyn’s apartment complex,

      who stated that she had previously been informed of the missing person’s report

      by Vanduyn’s family. As a result of the family’s inquiry, the property manager

      had gone to Vanduyn’s apartment to locate her. However, it was Vanduyn’s

      boyfriend, Jordan, who answered the door and indicated that Vanduyn was at




      1
        Both Jordan and the State have relied upon the Probable Cause Affidavit to set forth a recitation of the
      facts; we now do the same. The Probable Cause Affidavit, which was not introduced as evidence but was
      attached to the Pre-Sentence Investigation Report and included as part of the record, has been included in the
      confidential version of Jordan’s appendix. To the extent that it contains information that is excluded from
      public access, we note that discussion of the contents therein is essential to the resolution of this matter. Ind.
      Administrative Rule 9(G)(7)(a)(ii)(c).

      Court of Appeals of Indiana | Memorandum Decision 02A05-1612-CR-2780 | May 16, 2017                   Page 2 of 8
      work. Because Jordan was not listed on the lease and was in possession of the

      sole key issued for Vanduyn’s apartment, the property manager ordered him to

      leave the apartment and immediately had the lock changed. The property

      manager further explained to the FWPD that she received a money order for

      Vanduyn’s rent on April 1, 2016, but the signature on the money order differed

      from Vanduyn’s signature on the lease and prior rent checks.


[5]   The FWPD subsequently interviewed Jordan, who was incarcerated at the

      Allen County Jail following his recent arrest for a robbery at a pharmacy.

      Jordan stated that Vanduyn had kicked him out of her apartment in March of

      2016, at which time she had also moved out. However, Jordan claimed that

      Vanduyn instructed him to pay her rent on April 1, so he obtained a money

      order, signed her name, and deposited it at the apartment complex’s office. The

      FWPD also reviewed surveillance footage from outside Vanduyn’s apartment

      complex. Although Vanduyn had a consistent routine in “coming and going

      from the apartment daily,” after she entered her apartment on March 6, 2016,

      she was not seen again. (Appellant’s Conf. App. Vol. II, p. 11).


[6]   On April 25, 2016, the FWPD obtained a search warrant for Vanduyn’s

      apartment. Upon opening the door, officers detected the odor of a decaying

      corpse. In a closet, the officers discovered a black plastic bag, which “appeared

      to have blood coming out of it.” (Appellant’s Conf. App. Vol. II, p. 11). Once

      the coroner arrived, the bag was opened, and Vanduyn’s body was observed to

      be “face down inside.” (Appellant’s Conf. App. Vol. II, p. 11). It appeared that

      Vanduyn had been “deceased for some time and her legs were tied together and

      Court of Appeals of Indiana | Memorandum Decision 02A05-1612-CR-2780 | May 16, 2017   Page 3 of 8
      her mouth was taped shut.” (Appellant’s Conf. App. Vol. II, p. 11). In

      addition, Vanduyn’s body was covered with numerous water bottles, and

      officers found more than twenty frozen water bottles in the freezer. The officers

      deduced that “someone had been exchanging frozen bottles of water on

      [Vanduyn’s body] in an attempt to keep her cold, thus decreasing the

      decomposition of the body.” (Appellant’s Conf. App. Vol. II, p. 11).


[7]   On May 3, 2016, Vivian Jordan, a resident of Lakeland, Florida, contacted the

      Allen County Sheriff’s Department to report that she had received a letter from

      her son, Jordan, in which he had confessed to killing Vanduyn. The letter was

      forwarded to the FWPD. Upon review of the letter, the FWPD discovered that

      Jordan had admitted that he caused Vanduyn’s death by “getting on top of her

      and choking the life outta her” and added that he “got so mad that I killed her.”

      (Appellant’s Conf. App. Vol. II, p. 12). On June 23, 2016, Vanduyn’s autopsy

      results established that the cause of her death “was asphyxia due to

      strangulation and suffocation.” (Appellant’s Conf. App. Vol. II, p. 12).


[8]   On July 8, 2016, the State filed an Information, charging Jordan with Count I,

      murder, a felony, I.C. § 35-42-1-1(1); and Count II, altering the scene of death

      of a person, a Level 6 felony, I.C. § 36-2-14-17(b). At a hearing on October 14,

      2016, Jordan pled guilty to the murder charge without the benefit of a plea

      agreement. At the State’s request, the trial court dismissed Count II of the

      Information concerning Jordan’s alteration of the crime scene. With respect to

      a factual basis for the plea, Jordan simply admitted that sometime between

      March 6, 2016, and April 19, 2016, during which period he lived in Vanduyn’s

      Court of Appeals of Indiana | Memorandum Decision 02A05-1612-CR-2780 | May 16, 2017   Page 4 of 8
       apartment, he “knowingly or intentionally killed” her. (Tr. Vol. I, p. 10). The

       trial court accepted Jordan’s guilty plea and entered a judgment of conviction.

       On November 8, 2016, the trial court held a sentencing hearing and ordered

       Jordan to execute sixty-five years in the Indiana Department of Correction,

       with said sentence to run consecutive to Jordan’s sentences in other cases.


[9]    Jordan now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[10]   Jordan claims that his sixty-five-year sentence is inappropriate. It is well

       established that “‘sentencing is principally a discretionary function in which the

       trial court’s judgment should receive considerable deference.’” Parks v. State, 22
N.E.3d 552, 555 (Ind. 2014) (quoting Cardwell v. State, 895 N.E.2d 1219, 1222

       (Ind. 2008)). Yet, even if a trial court imposes a sentence that is authorized by

       statute, our court may revise the sentence if, “after due consideration of the trial

       court’s decision, [we] find[] that the sentence is inappropriate in light of the

       nature of the offense and the character of the offender.” Ind. Appellate Rule

       7(B).


[11]   Appellate Rule 7(B) provides for sentence review in an “attempt to leaven the

       outliers, and identify some guiding principles for trial courts and those charged

       with improvement of the sentencing statutes, but not to achieve a perceived

       ‘correct’ result in each case.” Cardwell, 895 N.E.2d at 1225. Ultimately,

       “whether we regard a sentence as appropriate at the end of the day turns on our

       sense of the culpability of the defendant, the severity of the crime, the damage

       Court of Appeals of Indiana | Memorandum Decision 02A05-1612-CR-2780 | May 16, 2017   Page 5 of 8
       done to others, and myriad other factors that come to light in a given case.” Id.

       at 1224. On review, we focus on “the length of the aggregate sentence and how

       it is to be served.” Id. Jordan bears the burden of persuading this court that his

       sentence is inappropriate. Corbally v. State, 5 N.E.3d 463, 471 (Ind. Ct. App.

       2014).


[12]   With respect to the nature of the offense, “the advisory sentence is the starting

       point [that] our legislature has selected as [an] appropriate sentence for the

       crime committed.” Richardson v. State, 906 N.E.2d 241, 247 (Ind. Ct. App.

       2009) (citing Anglemyer v. State, 868 N.E.2d 482, 494, clarified on reh’g, 875
N.E.2d 218 (Ind. 2007)). The advisory sentence for murder is fifty-five years,

       with a maximum sentence of sixty-five years and a minimum term of forty-five

       years. I.C. § 35-50-2-3(a). Here, the trial court, in imposing the maximum

       sentence permitted by statute, described the circumstances of the murder as

       “[e]xtraordinarily egregious” and “reprehensible.” (Tr. Vol. II, p. 10). On

       appeal, Jordan asserts that his strangulation of Vanduyn is no more egregious

       than any other murder, such that the trial court should have ordered the

       advisory term of fifty-five years.


[13]   The record reveals that, in an apparent fit of anger, Jordan strangled and

       suffocated Vanduyn. Whether done before or after the murder, Jordan also

       bound Vanduyn’s legs and taped her mouth shut. He then stuffed her into a

       plastic bag, which he stowed in a closet in Vanduyn’s apartment. For several

       weeks thereafter, Jordan used frozen water bottles in an effort to keep

       Vanduyn’s body from decomposing while he continued to live in her apartment

       Court of Appeals of Indiana | Memorandum Decision 02A05-1612-CR-2780 | May 16, 2017   Page 6 of 8
       and present a façade to Vanduyn’s family and others that she was simply

       temporarily unavailable. To the extent that Jordan now argues that his conduct

       following Vanduyn’s murder (i.e., his efforts to conceal her death) is irrelevant

       as a consideration for his murder sentence in light of the fact that his charge for

       altering the crime scene was dismissed at the time of his guilty plea, we note

       that “we may look to any factors appearing in the record” in considering the

       appropriateness of a sentence. Croy v. State, 953 N.E.2d 660, 664 (Ind. Ct. App.

       2011). 2 “The nature of the offenses is found in the details and circumstances of

       the commission of the offenses and the defendant’s participation.” Id.

       Notwithstanding that Jordan was not specifically convicted of altering the crime

       scene as initially charged, the circumstances surrounding the commission of the

       murder are highly relevant to the nature of the offense as a whole.


[14]   As to Jordan’s character, the record reveals nothing particularly redeemable

       that would warrant anything less than the maximum sentence imposed by the

       trial court. Although Jordan pled guilty without the benefit of a plea

       agreement, the trial court found that Jordan had never expressed any genuine

       remorse for his conduct. Moreover, Jordan’s extensive criminal history is




       2
          Jordan also appears to assert that the trial court improperly considered his post-murder conduct as an
       aggravating factor in his sentence for murder. The consideration of aggravating and mitigating circumstances
       is a matter left to the trial court’s discretion. Anglemyer, 868 N.E.2d at 489-91. As our court has previously
       stated, “inappropriate sentence and abuse of discretion claims are to be analyzed separately.” King v. State,
       894 N.E.2d 265, 267 (Ind. Ct. App. 2008) (citing Anglemyer, 868 N.E.2d at 491). Accordingly, because
       Jordan has failed to present a separate, cogent argument with the appropriate standard of review regarding
       the trial court’s sentencing discretion, we find that he has waived the issue for appellate review. See Ind.
       Appellate Rule 46(A)(8)(a)-(b).

       Court of Appeals of Indiana | Memorandum Decision 02A05-1612-CR-2780 | May 16, 2017               Page 7 of 8
       illustrative of his poor character. Dating back to 1990, when he was just

       nineteen years old, Jordan’s criminal record includes nine misdemeanor

       convictions and sixteen felony convictions, which he accumulated in three

       different states. Among others, Jordan’s convictions include misdemeanors for

       battery, resisting arrest, conversion, and criminal trespass; and felonies for

       burglary, robbery, theft, forgery, and selling methamphetamine. Jordan has

       had his probation revoked on four occasions and has had a suspended sentence

       modified. Despite claiming substance abuse issues, Jordan has never

       participated in substance abuse treatment even though he has had ample

       opportunity to do so while incarcerated. Furthermore, according to the Pre-

       Sentence Investigation Report, Jordan had been unemployed for several years

       and sold illegal drugs to earn money. Thus, it is clear that all prior efforts to

       rehabilitate Jordan and persuade him to lead a law-abiding life have failed. As

       the trial court aptly noted, Jordan will likely spend the rest of his life in prison

       as a result of his own poor choices. Accordingly, we cannot say that Jordan’s

       sentence is inappropriate.


                                             CONCLUSION
[15]   Based on the foregoing, we conclude that Jordan’s sixty-five-year sentence is

       not inappropriate in light of the nature of the offense and his character.


[16]   Affirmed.


[17]   Najam, J. and Bradford, J. concur



       Court of Appeals of Indiana | Memorandum Decision 02A05-1612-CR-2780 | May 16, 2017   Page 8 of 8